1Q11 Financial and operating results for the period ended March 31, 2011 May 3, 2011 Unless otherwise specified, comparisons in this presentation are between 1Q11 and 1Q10. Exhibit 99.1 CNO Financial Group 2 Forward-Looking Statements Cautionary Statement Regarding Forward-Looking Statements.Our statements, trend analyses and other information contained in these materials relative to markets for CNO Financial’s products and trends in CNO Financial’s operations or financial results, as well as other statements, contain forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform
